Mr. Justice Gabbert
delivered the opinion of the court.
The matters incorporated in the supplemental bill of exceptions are not part of the record proper; therefore, unless preserved by the former, there is nothing before us to consider. An amended or supplemental bill contemplates that it contains something to supply defects in, or in aid of, the original. Its proper office is to perfect that which is imperfectly done, but not to originate something entirely new. The original bill contained none of the matters in the supplemental one, either in whole or in part, hence, they do not amend or complete anything in the original bill, but partially stated therein. They were not omitted from the original by mistake, or intended to be incorporated therein. In the present state of the record, the supplemental bill is, in effect, a new one. If appellant had never attempted to obtain a bill of exceptions, he would be in no different position with respect to the supplemental one from what he now is. We are, therefore, of the opinion that what is contained in the supplemental bill cannot be considered as an admissible amendment of the original. The time for tendering and filing the latter has expired, and the motion to strike must be sustained. Hayne’s New Trial and Appeal, § 160, p. 477; Martin v. St. Louis, I. M. & S. Co., 53 Ark. 250.
There being nothing presented for determination by the appeal, the judgment of the lower court is affirmed.

Affirmed.